Opinion.
Cooper, J.:
The exercise by the chancellor of the power to permit amendments is rarely controlled by this court. The statute enjoins the allowance of all amendments necessary to present fairly the merits *151of tbe cause, and except in cases in wbicb tbe discretion bas been evidently abused we ought not' to interfere.
We must assume for tbe purpose of considering tbis question that tbe matters set up in tbe amendments are true, as stated, and unless tbe complainant bas been guilty of sucb negligence as to preclude ber from asking to be permitted to amend, tbe granting of sucb leave will not be error. We are not prepared to say tbat tbe permission given in tbis case was an abuse of judicial discretion, and tbe action of tbe court is

Affirmed.